Response to Amendment
The amendments to the claims, drawings, and specification filed June 6, 2022 have been entered and the objections to the drawings and specifications from the non-final office action dated April 5, 2022 have been resolved.

Response to Arguments
Applicant’s arguments, see pages 1-2, filed June 6, 2022 with respect to claim 1 have been fully considered and are persuasive.  The rejection of claims 1-17 has been withdrawn. 

Allowed Claims and Reasons for Allowance
Claims 1-17 are allowed.

The following is an examiner’s statement of reasons for allowance: 
	The closest prior art of record is Boonthanom WO2017/110105.
	Boonthanom teaches an absorbent article as claimed except for “a front-back direction size of the second fixing portion is at least twice a front-back direction size of the first fixing portion”. Boonthanom teaches the second fixing portion is only slightly longer than the first fixing portion.  Applicant persuasively argues that the doubling of the second fixing region provides an improved fit to the surface of the gluteal clef without biting into the clef. Boonthanom provides no motivation or reason for this particular range/ ratio and no other prior art reference was found to teach, inter alia, the newly added limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574. The examiner can normally be reached M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781